SHEARN, J.
[1,2] An appellate tribunal should be very sparing in the exercise of its power to interfere with the awards of damages by juries in tort cases, where the assessment of damages is peculiarly the province of the jury. The case at bar, however, falls within recognized exceptions to this rule. The jury’s verdict, which is well supported by the evidence, establishes that the plaintiff was assaulted by a conductor of the defendant railway. While a passenger on one of defendant’s cars, and after he had paid his fare, plaintiff was violently struck in the face and one of his teeth was knocked out of place so that it had to be removed. In addition to the indignity and humiliation of the attack, plaintiff had /to pay a dentist bill of about $10 and lost nine or ten days of work.'- It may be true that the plaintiff was the aggressor in the altercation that led to blows, and that *1082the jury so believed, although, considering the disproportion in the size of the plaintiff and the car conductor, it seems doubtful that plaintiff would have made a physical attack upon the latter simply because a transfer was refused. But, if the plaintiff was the aggressor in the altercation, that afforded the car conductor no justification whatever for striking the plaintiff a violent blow in the face. Such misconduct by one in charge of a public conveyance is so gross and inexcusable as to require the imposition of substantial damages.
Judgment and order appealed from are reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.